Case 17-68195-sms    Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39    Desc Main
                              Document      Page 1 of 11



                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

IN RE:                                        :     CASE NO. 17-68195-SMS
                                              :
CAMARIS MARIA LUIS-PAYNE,                     :     CHAPTER 13
                                              :
      DEBTOR.                                 :

                                 :
NANCY J. GARGULA,                :
UNITED STATES TRUSTEE, REGION 21,:
                                 :
    MOVANT                       :                  CONTESTED MATTER
                                 :
ROBERT RICKMAN, ESQ.,            :
                                 :
    RESPONDENT                   :



    MOTION FOR REVIEW AND REDUCTION OF ATTORNEY FEE

      Nancy J, Gargula, the United States Trustee for Region 21, respectfully moves

the Court to review the fee charged by Robert Rickman, Esq., because he failed to

adequately perform essential tasks in or in connection with this case. This motion is

filed pursuant to Bankruptcy Code section 329, Federal Rule of Bankruptcy

Procedure 2017, and General Order 42-2020.

                              Identification of Parties

                                         1.

      Camaris Maria Luis-Payne filed a petition for relief under chapter 13 of the
Case 17-68195-sms       Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39          Desc Main
                                 Document      Page 2 of 11



Bankruptcy Code on October 18, 2017. Debtor is represented by Robert Rickman

(“Attorney Rickman”).

                                              2.

       Pursuant to Bankruptcy Code section 329 and Federal Rule of Bankruptcy

Procedure 2016, Attorney Rickman signed and filed a Disclosure of Compensation

of Attorney for Debtor (Official Form 2030). [Dkt. No. 1, Pgs. 55-56] The Form

2030 shows Attorney Rickman charged $3,750 to “render legal services for all

aspects of the bankruptcy case.” [Dkt. No. 1, Pg. 55]

                                              3.

       Camaris Maria Luis-Payne is an “assisted person.” 11 U.S.C. § 101(3).

                                              4.

       A debt relief agency is a person who provides any bankruptcy assistance to

an assisted person in return for the payment of money or other valuable

consideration. 11 U.S.C. § 101(12A). Attorney Rickman acted as a debt relief

agency in this case.1

                                              5.

       The United States Trustee is an Executive Branch official who is responsible

for “protecting the public interest and ensuring that bankruptcy cases are conducted



1
  See Milavetz, Gallop & Milavetz, P.A. v. United States, 130 U.S. 1324, 1332 (2010) (attorneys
are debt relief agencies when they provide qualifying services to assisted persons).
Case 17-68195-sms     Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39      Desc Main
                               Document      Page 3 of 11



according to the law.” See, 28 U.S.C. § 586 H.R.; Rep. No. 95-595, 95th Cong.,

2nd Sess. 109 (1978), reprinted in 1978 U.S.C.C.A.N. 5963, 6070. The United

States Trustee is a party in interest who, with limited exceptions, has standing to

raise, appear, and be heard on any issue in any case or proceeding under title 11.

11 U.S.C. § 307.

                            Duties of Debtor’s Attorney

                                           6.

      As a debt relief agency, Attorney Rickman must not fail to perform any

service the informed Camaris Maria Luis-Payne that he would provide in

connection with the case. 11 U.S.C. § 526(a)(1).

                                           7.

      An attorney for a chapter 13 debtor is required to represent the debtor in all

matters related to the case that affect the debtor’s interests unless the attorney is

permitted to withdraw. In re Fees, Expenses, and Costs of Attorneys for Debtors in

Chapter 13 Cases, General Order 42-2020 (Bankr. N.D. Ga. January 6, 2021).

                                           8.

      Among other things, attorneys for chapter 13 debtors are required to timely

prepare, file, and serve any necessary amended schedules; monitor all incoming

case information; and provide any other legal services necessary for the

administration of the case. Id. at Exhibit A (Rights and Responsibilities Statement).
Case 17-68195-sms            Doc 47       Filed 04/12/21 Entered 04/12/21 17:44:39                      Desc Main
                                         Document      Page 4 of 11



                                                         9.

         In chapter 13 cases, it is the debtor’s responsibility to file and prosecute the

application to employ special counsel, pursuant to Bankruptcy Code section 327(e).

In re Goines, 11-76654-jrs, (Bank. N.D. Ga., February 8, 2012).

                                   Employment of Special Counsel

                                                         10.

         On March 18, 2021, Attorney Rickman filed the Application to Approve

Employment of Attorney (the “Application”). 2 [Dkt. No. 42] In the Application,

Camaris Maria Luis-Payne requested the Court approve employment of Casey

Donahue in connection with a “Personal Injury case that occurred on or about

March 12, 2020.” [Dkt. 42, Pg. 1] A Verification under Bankruptcy Rule 2014 is

attached to the Application (“Verified Statement”). [Dkt. No. 42 Pg. 3] The

Verified Statement is signed by Gabriella S. Barr, Esq., whose signature was

notarized on September 25, 2020. The Retainer Agreement attached to the

Application shows an unnamed person retained Kanner & Pintaluga on March 14,

2020, in connection with an “accident or incident” which occurred on or about

March 12, 2020. [Dkt. 42, Pgs. 4-6]




2
 The certificate of service indicates the Application was served on the United States Trustee at 75 Spring Street.
Spring Street was renamed Ted Turner Drive in 2015.
Case 17-68195-sms    Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39     Desc Main
                              Document      Page 5 of 11



                                         11.

      Applications to employ professionals must state specific facts demonstrating

the necessity for the employment, the name of the person to be employed, the

reasons for the selection, the services to be rendered, any proposed arrangements

for compensation, and all of the person’s connections with debtor, creditors or

another party in interest, their respective attorneys and accountants, the United

States Trustee, or any person employed in the office of the United States Trustee.

The application must be accompanied by a verified statement of the person to be

employed, containing these same disclosures.

                                         12.

      The purpose of Rule 2014’s stringent disclosure requirements is to ensure

the bankruptcy court is informed of all facts that may be relevant to its

determination of disinterestedness. In re Granite Sheet Metal Works, Inc., 159 B.R.

840, 845 (Bankr. S.D. Ill. 1993); In re Lee, 94 B.R. 172, 176 (Bankr. C.D. Cal.

1988). “Proper and adequate notice is the most important element in all

bankruptcy proceedings. In the context of an employment application, such notice,

to be effective, requires disclosure.” In re Automend, Inc., 85 B.R. 173, 179

(Bankr. N.D. Ga. 1988). The applicant must not burden the Court or the United

States Trustee with the task of identifying disqualifying connections or

relationships. Rather, counsel must identify and evaluate all pertinent connections
Case 17-68195-sms     Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39     Desc Main
                               Document      Page 6 of 11



or relationships. “The Court has no duty to search the file to ferret out information

of actual or potential adverse interests or other evidence of noncompliance with 11

U.S.C. § 327. It is the attorney’s duty to so warn the Court.” Id. at 178. “[R]ule ...

[2014] does not give the [professional] the right to withhold certain information on

the grounds that, in the [professional’s] opinion, the connection is of no

consequence or is not adverse.” In re Coastal Equities, Inc., 39 B.R. 304, 308

(Bankr. S.D. Cal. 1984). See also In re Arlan's Dept. Stores, Inc., 615 F.2d 925,

932 (2d Cir. 1979); In re Haldeman Pipe & Supply Co., 417 F.2d 1302, 1304 (9th

Cir. 1969). Even connections that seem to the professional to be trivial must be

disclosed. In re Begun, 162 B.R. 168, 177 (Bankr. N.D. Ill. 1993).

                                         13.

        The Application and the Verified Statement are deficient and neither

complies with the specific disclosure requirements of Rule 2014.

                                         14.

        The Application does not explain the apparent delay in seeking Court

approval for employment of special counsel, who appears to have been retained in

March 2020 and who appears to have signed the Verified Statement in September

2020.
Case 17-68195-sms     Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39      Desc Main
                               Document      Page 7 of 11



                                          15.

      Neither the Application nor the Verified Statement indicate Casey Donahue

and Gabriella Barr are attorneys with the Kanner & Pintaluga firm. The Retainer

Agreement does not include the Debtor’s name.

                                          16.

      Neither the Application nor the Verified Statement includes a list of special

counsel’s connections with the debtor, creditors or another party in interest, their

respective attorneys and accountants, the United States Trustee, or any person

employed in the office of the United States Trustee. The Application indicates

“Casey Donahue does not hold any interest adverse to the Debtor, the Chapter 13

Trustee or to the Chapter 13 Estate” and that “Casey Donahue does not hold any

special connections with the creditors, any other party at interest, their respective

attorneys and accountants, the United States Trustee, or any person employed by

the United States trustee.” [Dkt. 42, Pgs. 1-2] The Verified Statement, signed by

Gabriella Barr, indicates that she and every person in her office is a “disinterested

person” and that neither she nor any member of the office has had “any business,

professional, or other connections with the Debtor, the Debtor’s attorney, or any

party in interest in his (sic) case which would be advise (sic) to this Estate.”
Case 17-68195-sms    Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39   Desc Main
                              Document      Page 8 of 11



                         Disclosure of Claim, Settlement

                                        17.

      On March 18, 2021, Attorney Rickman filed a Motion to Approve

Settlement and Retain Proceeds, which includes a Settlement Memo from Kanner

& Pintaluga dated February 25, 2021. [Dkt. 43]

                                        18.

      The schedules have not been amended to disclose this claim or assert an

exemption in the net proceeds.

                    Review and Reduction of Attorney’s Fee

                                        19.

   Bankruptcy Code section 329(b) provides that if an attorney’s compensation

exceeds the reasonable value of services rendered, the Court may cancel the

agreement and order the return of any payment.

                                        20.

   Federal Rule of Bankruptcy Procedure 2017 provides that, on motion by the

United Sates Trustee, the Court, after notice and a hearing, may determine whether

any payment of money or agreement therefore is excessive.

                                        21.

      “Section 329 requires the attorney to show that the agreed compensation for

the legal services is reasonable.” In re Mahendra, 131 F.3d 750, 757 (8th Cir.
Case 17-68195-sms    Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39    Desc Main
                              Document      Page 9 of 11



1997) (citing In re Rheuban, 121 B.R. 368, 385 Bankr. C.D. Cal. 1990)). When

reviewing an attorney fee’s fee pursuant to section 329, the “burden of proof on all

issues under 11 U.S.C. § 329 is on the attorney and it is the attorney’s burden to

come forward with the appropriate proof…to establish that the fee is reasonable.”

In re Henkel, 408 B.R. 699, 701 (Bankr. N.D. Ohio 2009) (citing In re Robinson,

189 Fed. Appx. 371, 374 (6th Cir. 2006) and In re Geraci, 138 F.3d 314, 318 (7th

Cir. 1998)).

                                         22.

      Section 329 “assigns to the bankruptcy court the task of determining the

reasonable value of the services provided by a debtor’s attorney. That reasonable

value is not…always the price that a willing debtor has agreed to pay a willing

attorney in the marketplace, for by enacting sections 329 and 330 of the Code,

Congress placed limits on the role the market will be permitted to play in setting

professional fees in bankruptcy cases” Id. at 320. In determining the

reasonableness of a given fee, the Court should consider the competence of the

performance and the nature of the services. In re Grant, 14 B.R. 567, 569 (Bankr.

S.D.N.Y. 1981). Other relevant considerations include “the attorney’s legal

experience and the failure or success in accomplishing [the] desired result on the

debtor’s behalf.” In re Ostas, 158 B.R. 312, 323 (N.D.N.Y. 1993) (internal

quotation marks omitted).
Case 17-68195-sms       Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39   Desc Main
                                 Document     Page 10 of 11



                                            23.

      General Order 42-2020 provides that “[f]ailure of an attorney to perform all

of the attorney’s duties set forth in the statement of Rights and Responsibilities may

result in the reduction or disgorgement of fees, expenses, and costs in such amount

as the Court concludes is appropriate.”

                                            24.

      The United States Trustee respectfully requests the Court review the

reasonableness of Attorney Rickman’s fee because the Application he prepared

and filed was deficient.

                                            25.

      The United States Trustee respectfully requests the Court review the

reasonableness of Attorney Rickman’s fee because he did not file amended

schedules.

      WHEREFORE, the United States Trustee requests the Court review the fee

charged by Attorney Rickman and reduce the fee to the extent it exceeds the value

of services rendered.

                                                  Respectfully submitted,

                                                  NANCY J. GARGULA
                                                  UNITED STATES TRUSTEE
                                                  REGION 21

                                                  s/ Jeneane Treace
                                                  R. Jeneane Treace
Case 17-68195-sms        Doc 47    Filed 04/12/21 Entered 04/12/21 17:44:39              Desc Main
                                  Document     Page 11 of 11



                                                      Assistant United States Trustee
                                                      Georgia Bar No. 716620
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard Russell Federal Building
                                                      75 Ted Turner Drive, SW
                                                      (202) 236-0966
                                                      jeneane.treace@udoj.gov


                                  CERTIFICATE OF SERVICE

                             NEF service pursuant to General Order 25-2018

I certify that on April 12, 2021, I will electronically file this pleading using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program. The following is the list of
parties who are currently on the list to receive email notice/service for this case.

   •   Daniel E. Melchi dmelchi@luederlaw.com
   •   Robert Scott Rickman rob@thegeorgialawfirm.com,
       thegeorgialawfirm@gmail.com;robrickman@gmail.com
   •   Daniel R. Saeger thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com
   •   Susan B. Shaw BKGA@albertellilaw.com
   •   Cory Patrick Sims csims@alaw.net, anhsalaw@infoex.com
   •   Mary Ida Townson courtdailysummary@atlch13tt.com



                                                      s/ Jeneane Treace
                                                      R. Jeneane Treace
                                                      Assistant United States Trustee
                                                      Georgia Bar No. 716620
